DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on 1/17/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (US 2016/0270980).
Re Claim 1, Raycheck discloses an absorbent article (Fig. 1) comprising: 
a chassis having a front waist region (36) and a rear waist region (38), the front waist region and the rear waist region being joined by a crotch region (37), the chassis further having 
a bodyside liner (topsheet 24), 
a garment facing outer cover (backsheet 26), and 
an absorbent body (core 28) disposed between the bodyside liner and the outer cover ([0063]); and 
a first combined leg cuff and barrier cuff structure (leg gasketing system 70, Fig. 2) bonded to the body facing surface of the chassis (attachment bond 43) proximate the first longitudinally extending side edge and extending between the front waist region and the rear waist region (evident from Fig. 1), the first combined leg cuff and barrier cuff structure comprising: 
a plurality of leg elastic members (77, Fig. 3), at least one of the plurality of leg elastic members disposed outboard of the first longitudinally extending side edge of the chassis (Fig. 3); 
at least one barrier cuff elastic member (78, Fig. 3); and 
a cuff material ([0074] first sentence) encompassing the plurality of leg elastic members and the at least one barrier cuff elastic member (Fig. 3), 
wherein the first combined leg cuff and barrier cuff structure is bonded to the chassis by a seam bond (43) between the cuff material and the chassis, the seam bond being located between the plurality of leg elastic members and the at least one barrier cuff elastic member and dividing the combined leg cuff and barrier cuff structure into a leg cuff portion (outer cuff 74) and a barrier cuff portion (inner cuff 71), and 
the first combined leg cuff and barrier cuff structure further comprising: 

a first elasticized portion (width occupied by all elastics 77) extending between the leg elastic member most proximate to the seam bond and a distal end of the leg cuff portion; and 
a second un-elasticized portion (between bond 43 and the closest elastic 78, Fig. 3) extending between the seam bond and the at least one barrier cuff elastic member that is most proximate to the seam bond. 
Raycheck does not explicitly disclose that wherein the length of the first un-elasticized portion plus the length of the first elasticized portion is greater than the length of the second un-elasticized portion, and wherein the length of the first un-elasticized portion is less than or equal to the length of the second un-elasticized portion.  However, looking at Fig. 3, it shows the claimed relative lengths.  While noting that drawings are not necessarily to scale, given such proportions are shown in the figure, Raycheck at least guides one skilled in the art to start making an article that has a first un-elasticized portion plus the length of the first elasticized portion being greater than the length of the second elasticized portion and the length of the first un-elasticized portion being less than or equal to the length of the second un-elasticized portion.  The relative lengths of the different parts of the leg barrier and barrier cuff may affect how well side leakage prevention can be achieved in the article as well as a wearer’s comfort level.  Through routine experimentation and the initial guidance provided in Raycheck, one skilled in the art is likely to arrive at an article having the claimed relative dimensions.
Re Claim 2, Raycheck also discloses that wherein the cuff material comprises a single piece of material (clearly seen in Fig. 3) wrapped around the plurality of leg elastic members and the at least one barrier cuff elastic member.
edge of the single piece of material.
Re Claim 4, Raycheck also discloses that wherein a plurality of the plurality of leg elastic members (77) are disposed outboard of the first longitudinally extending side edge of the chassis (evident in Fig. 3).
Re Claim 5, Raycheck also discloses that wherein the at least one barrier cuff elastic member comprises a plurality of barrier cuff elastic members (78, Fig. 3).
Re Claims 6-10, Raycheck does not explicitly disclose the length of the first un-elasticized portion is less than the length of the second un-elasticized portion by between about 5% and about 50%, by between about 10% and about 50%, by between about 15% and about 50%, by between about 15% and about 45%, or by between about 20% and about 45%.  However, since the relative lengths shown in Fig. 3 of Raycheck closely matches all of the claimed percentages, one skilled in the art is at least guided by Raycheck’s figures to start manufacturing the leg barrier and barrier cuff in similar relative dimensions.  The relative lengths of the different parts of the leg barrier and barrier cuff may affect how well side leakage prevention can be achieved in the article as well as a wearer’s comfort level.  Through routine experimentation and the initial guidance provided in Raycheck, one skilled in the art is likely to arrive at an article having the claimed relative dimensions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,002,762, cited in IDS provided by Applicant on 7/22/2019, shows a bond between a leg cuff structure and a top surface of a chassis of the absorbent article that is positioned immediately adjacent end edge of the topsheet of the article and both end edges of the single layer material that forms the leg cuff structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        8 March 2022